DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 recites the limitation "the cooling substance".  There is insufficient antecedent basis for this limitation in the claim. It will be assumed that claim 5 should depend from claim 4, which provides antecedent basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-16 are rejected under 35 U.S.C. 103 as being unpatentable over McNutt et al (US 9,734,940 B1) in view of Gareis et al (US 5,355,427).
McNutt teaches an optical fiber cable (100, Fig. 1), comprising:
a length extending between a first end and a second end (C4 L15-27);
a central cooling tube (110) (C9 L14-26);
a plurality of optical fibers (part of each unit 105A-F) disposed radially around the cooling tube (110);
an outer protective cover (115);
wherein each of the central cooling tube (110), the outer protective cover (115) and the plurality of optical fibers (part of each 105A-F) extend the length of the cable (100); and
wherein the cooling tube (110) comprises a cooling substance (air, for example) configured to keep a temperature of the cable below a threshold temperature (C11 L56 – C12 L13).
McNutt does not state explicitly that the optical fibers comprises a fiber core and a cladding disposed around the core.  McNutt does not disclose an inner thermal filler disposed between the outer protective cover and the central cooling tube and surrounding each of the optical fiber units.
Gareis teaches an optical fiber cable (10, Fig. 1), comprising optical fibers (18) that each include a fiber core and a cladding disposed around the core configured to confine light within the core (C1 L65-67).  Gareis further teaches an acrylic inner thermal filler (28) disposed between an outer protective cover (30, 32) and a central tube (12, 14) and surrounding each of the optical fiber units (18).
McNutt and Gareis are analogous art because they are from the same field of endeavor, optical fiber cables.
At the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the cable of McNutt to use an acrylic inner thermal filler around the fiber units and between the central tube and protective covering as taught by Gareis.  Further, it would have been obvious to a person of ordinary skill in the art that when McNutt teaches optical fibers may be used as the transmission medium in the cable that fibers are by definition, optical cores surrounded by a cladding, as shown by Gareis.
The motivation for doing so would have been to ensure gasses present in the cable do not escape along the communication tubes (Gareis, C2 L11-19).
McNutt and Gareis discloses the claimed invention except for a particular fiber core radius.  It would have been obvious to one of ordinary skill in the art at the time of effective filing to try standard multimode fiber radius sizes (300 to 500 microns) for the optical fibers of the cable, since it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).  The claimed range is covers standard and well known multimode optical fiber core radius, thus the range would not be inventive.
Concerning claim 7, which states the cable is capable of transmitting energy of  certain power over a certain distance with a particular loss, is a function of the claimed structure and while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. >In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971);< In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).
McNutt and Gareis discloses the claimed invention except for a wavelength of signal used in the cable.  It would have been obvious to one of ordinary skill in the art at the time of effective filing to try standard wavelengths (including 2.1 microns) for the wavelength used in the optical fibers of the cable, since it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).  The claimed range is covers standard and well known wavelengths used in optical fiber cables, thus the range would not be inventive.
McNutt and Gareis discloses the claimed invention except for a particular length of the cable.  It would have been obvious to one of ordinary skill in the art at the time of effective filing to try standard communication cable lengths (including at least 50km) for the length of the cable, since it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).  The claimed range is covers standard and well known communication cables used in art, thus the range would not be inventive.
McNutt and Gareis discloses the claimed invention except for including eight thousand optical fibers in the cable.  It would have been obvious to one of ordinary skill in the art at the time of effective filing to try about eight thousand fiber used in the cable, since it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).  Including a particular number of fibers in a cable is obvious since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Concerning claims 13-16:  The limitations of all these claims described the process in which the cable is made and "even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted)
The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979). 
The product claims have been discussed and met as already discussed.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over McNutt and Gareis as applied to claim 1 above, and further in view of McAlister (US 9,169,814 B2).
McNutt and Gareis teach the cable previously discussed.
McNutt and Gareis does not teach expressly the fibers comprise Zblan.
McAlister teaches the optical fiber can be made of many different materials common in the art, including Zblan (C11 L6-24).
McNutt, Gareis and McAlister are analogous art because they are from the same field of endeavor, optical cables.
At the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the cable taught by McNutt and Gareis to use a fiber with Zblan as taught by McAlister.
The motivation for doing so would have been to reduce cost or complexity by using known, used materials in the optical cable art.
	Further, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to select Zblan as the fiber material in McNutt and Gareis, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 9088074, US 10902977 and CN 216487468 U teach cables with central cooling tubes.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LEPISTO whose telephone number is (571)272-1946.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN A LEPISTO/Primary Examiner, Art Unit 2874